IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 64 DB 2015 (No. 41 RST 2015)
                                            :
                                            :
MELISSA L. TROUTNER                         : Attorney Registration No. 202183
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM ADMINISTRATIVE SUSPENSION             : (Delaware County)


                                        ORDER


PER CURIAM


       AND NOW, this 30th day of June, 2015, the Report and Recommendation of

Disciplinary Board Member dated June 19, 2015, is approved and it is ORDERED that

Melissa L. Troutner, who has been on Administrative Suspension, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.